Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 1 of 8 Pageid#: 1030




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

                                              )
  WILD VIRGINIA, VIRGINIA                     )       Case No. 3:20-cv-00045-NKM
  WILDERNESS COMMITTEE,                       )
  UPSTATE FOREVER, SOUTH                      )
  CAROLINA WILDLIFE FEDERATION,               )
  NORTH CAROLINA WILDLIFE                     )
  FEDERATION, NATIONAL TRUST                  )
  FOR HISTORIC PRESERVATION,                  )
  MOUNTAINTRUE, HAW RIVER                     )
  ASSEMBLY, HIGHLANDERS FOR                   )
  RESPONSIBLE DEVELOPMENT,                    )
  DEFENDERS OF WILDLIFE,
                                              )
  COWPASTURE RIVER
                                              )
  PRESERVATION ASSOCIATION,
  CONGAREE RIVERKEEPER, THE
                                              )
  CLINCH COALITION, CLEAN AIR                 )
  CAROLINA, CAPE FEAR RIVER                   )
  WATCH, ALLIANCE FOR THE                     )
  SHENANDOAH VALLEY, and                      )
  ALABAMA RIVERS ALLIANCE,                    )
                                              )
         Plaintiffs,                          )
                                              )
 v.                                           )
                                              )
  COUNCIL ON ENVIRONMENTAL                    )
  QUALITY and MARY NEUMAYR IN                 )
  HER OFFICIAL CAPACITY AS CHAIR              )
  OF THE COUNCIL ON                           )
  ENVIRONMENTAL QUALITY,                      )
                                              )
         Defendants.                          )

      DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR EXTENSION OF TIME

        Defendants propose a fair and reasonable approach to the resolution of the issues before

the Court. Specifically, Plaintiffs’ preliminary injunction motion and Defendants’ forthcoming

motion to dismiss on jurisdictional grounds can both be fully briefed roughly in tandem by




                                                  1
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 2 of 8 Pageid#: 1031




September 15, less than one month from today. See ECF No. 13 at 7-8. It is Plaintiffs who

propose an unreasonable approach.

        For after weeks of self-imposed delay as they assembled their own papers,† Plaintiffs

proceed as if the government knew exactly when and what they would file, despite having

afforded no advance notice to the government. Even in light of taking their time to file, all so

they could complain the government should respond posthaste, Defendants’ proposed schedule

affords the government only a one-week extension. Further, the government’s proposed timing

promotes judicial economy by allowing the Court to consider two motions at the same time—

coupling predicate jurisdictional issues the Court must resolve, in any event, before granting

extraordinary equitable relief together with the Plaintiffs’ issues. See ECF No. 31 at 6.

        In response to Defendants’ request, Plaintiffs’ opposition to Defendants’ extension

request reiterates the theories of harm made in their preliminary injunction motion. For several

reasons, this only confirms that there is no imminent and actual injury requiring hearing by

September 14, 2020.

        First, Plaintiffs do not and cannot deny that the National Environmental Policy Act

(NEPA) does not regulate the public. Thus, any allegedly unlawful change to the Council on

Environmental Quality’s (CEQ) NEPA regulations cannot and will not result in any harm on

September 14. It is only when a federal agency later opts to consider taking action subject to

NEPA analysis in ensuing months or, more likely, in 2021 or 2022, after making use of the new

regulations, that Plaintiffs might potentially suffer the required “actual or imminent” injury if,

but only if, final agency action that can be reviewed under the Administrative Procedure Act


†
   Plaintiffs’ own filing underscores how long they themselves took to prepare, including numerous declarations that
were signed on July 20, 2020, almost a month before they filed their motion. See, e.g., Ex. 1 Declaration of Mary
Stewart (ECF No. 30-3), Ex. 2 Declaration of Cindy Lowry (ECF No. 30-4); Ex. 3 Declaration David Shaddix (ECF
No.30 -5).

                                                         2
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 3 of 8 Pageid#: 1032




eventually results. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (“Lujan II”).

Plaintiffs’ emphasis on the fact that the new NEPA regulations can be applied to ongoing

analyses—not just new analyses—does not alter the fundamental point that the new NEPA

regulations are at best a mere ingredient in future, as-yet-determined agency action not final at

this point in time or, indeed, likely to be final at any point in time before or immediately after

September 14. ECF No. 33 at 4. Either way, there can and will be no impact to Plaintiffs

from any federal agency analysis of its options, regardless of when such an analysis began, until

there is a final agency decision.

       Second, Plaintiffs incorrectly claim that CEQ asserts that the government will suffer no

harm from an injunction. It is, of course, not the Defendants’ burden to show harm if it wants to

ward off an injunction. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (plaintiff

seeking an injunction bears the burden). Quite the contrary. Plaintiffs bear the burden to make

the showings necessary to obtain a preliminary injunction. Nonetheless, the government is

harmed by a delay in NEPA reform implementation, since it will take time for the agencies CEQ

is regulating to adjust to the changes CEQ has promulgated. CEQ’s new rule “comprehensively

updates, modernizes, and clarifies the regulations to facilitate more efficient, effective, and

timely NEPA reviews by Federal agencies.” 85 Fed. Reg. at 43,304 (July 16, 2020). So, while

Plaintiffs will not be impacted at all on the September 14 effective date (or likely even for

months or even years thereafter), the government will be harmed if the implementation of its

duly issued policies are delayed. Washington v. Trump, 847 F.3d 1151, 1169 (9th Cir. 2017)

(noting “the public has a powerful interest … in the ability of an elected president to enact

policies”). This is because the Rule does nothing but alter government procedures—procedures




                                                  3
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 4 of 8 Pageid#: 1033




Plaintiffs can challenge the outcome of if they ever result in a final federal agency decision

causing actual injury to them.

       Moreover, contrary to Plaintiffs’ charge that “the agency responsible for overseeing

implementation of the ‘Magna Carta of environmental law’ is making the astonishing claim that

NEPA doesn’t matter,” ECF No. 33 at 2, it is precisely because NEPA very much does matter

that a time-consuming reform effort was undertaken to “promote better decisions.” 85 Fed. Reg.

43,304. Plaintiffs may prefer different policies, and seek advantages for their members by

fiercely resisting change to an inscrutable and increasingly outdated and unwieldy NEPA regime

that slows down America’s ability to build, repair, and modernize its infrastructure, while

competitor nations like China blaze ahead with their infrastructure networks at speeds not seen

since the Industrial Revolution. But where, as here, the “choice represents a reasonable

accommodation of conflicting policies that were committed to the agency’s care by the statute,

[courts] should not disturb it unless it appears from the statute or legislative history that the

accommodation is not one that Congress would have sanctioned.” Chevron, U.S.A., Inc. v.

N.R.D.C., 467 U.S. 837, 845 (1984).

       Third, Plaintiffs try to prop up a theory of imminent harm justifying expedition. But in so

doing, they actually illustrate their lack of harm. They provide the Court with the roadmap for

why it lacks jurisdiction. Plaintiffs’ assertion that “environmental harm begins as soon as the

bureaucratic processes stop considering a full range of environmental impacts and alternatives”

is obviously not true. ECF No. 33 at 3. Physical harm, i.e., environmental harm, cannot and will

not happen until federal agencies other than CEQ take additional final actions actually impacting

the environment. That cannot happen until some point in the future after September 14,

2020. Federal courts simply lack jurisdiction to review challenges to agency procedures and



                                                   4
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 5 of 8 Pageid#: 1034




actions before they solidify into “final agency actions.” Bennett v. Spear, 520 U.S. 154, 178

(1996). So Plaintiffs cannot challenge NEPA regulations the ink is barely dry on based on the

fact that they will affect procedures other agencies will use as just one informational tool to reach

their final decisions. The whole point of the APA is to channelize judicial review, commencing

such review only after final agency action has issued. See 5 U.S.C. § 704 (“A preliminary,

procedural, or intermediate agency action or ruling not directly reviewable is subject to review

on the review of the final agency action.”).

       Fourth, without an accompanying concrete harm, Plaintiffs’ procedural allegations (1)

that “CEQ did not consider or respond to the Groups’ comments as the APA requires it to do,”

and (2) that Plaintiffs “no longer receive the full range of information about projects they are

entitled to under the law,” ECF No. 33 at 3, do not even confer standing, let alone justify

emergency equitable relief. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). Such “a bare

procedural violation, divorced from any concrete harm,” cannot be challenged until incorporated

into a final agency action affirmatively causing harm or imminently threatening to cause harm.

Id. (citing Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009)). Pending that, Plaintiffs have

nothing but hypothetical “some day” harms that do not justify emergency relief. Lujan II, 504

U.S. at 564 (noting “some day” intentions to visit areas where endangered species might be

impacted do not constitute “actual or imminent” injury).

       At bottom, regardless of Plaintiffs’ claimed “significant interest in clarifying [the reform

regulations’] legality prior to implementation,” there is no jurisdiction to do so here. Nor is there

a sound basis for a preliminary injunction. CEQ’s NEPA regulations govern the processes of

federal agencies, not the public. The amorphous nature of Plaintiffs’ challenge is reflected in the

fact that they could not accurately predict the first concrete situation (or even bat .200 in



                                                  5
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 6 of 8 Pageid#: 1035




predicting which among a list of five federal agency actions would first occur) where the new

NEPA regulations would actually be applied. Will it be a Defense Department base expansion,

will it be a Department of Agriculture timber sale to make roads safe again after a forest fire, will

it be a Transportation Department grant of road-building funds, will be it a Department of

Interior right-of-way for a solar project? No one can say at this point. Nor could Plaintiffs

predict whether the first application of the new NEPA regulations would take any particular

form—will it involve an agency rulemaking, an adjudication, the grant of a permit, or other

approval issued as to a given infrastructure project? All of this is a giant set of black boxes—not

only to Plaintiffs but also to Defendants at this early stage.

       Plaintiffs cannot escape the administrative law realities. Generic meta-regulations, like

the new NEPA reforms are a species of “regulation [that] is not ordinarily considered the type of

agency action ripe for judicial review under the APA until the scope of the controversy has been

reduced to more manageable proportions, and its factual components fleshed out, by some

concrete action applying the regulation to the claimant's situation in a fashion that harms or

threatens to harm him.” Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 891 (1990) (Lujan I)

(internal quotations omitted). Moreover, even if the Court someday found an APA violation

among the many theories Plaintiffs have tossed out in the hope that something sticks, even if

they cannot realistically hope to invalidate NEPA reform as a global matter, a court must limit

itself only to a “less drastic remedy”— for example “partial” vacatur of only specific

provisions— if doing so would prove “sufficient to redress respondents’ injury.” See Monsanto

Co. v. Geertson Seed Farms, 561 U.S. 139, 165-66 (2010).

       The Southern Environmental Law Center earlier this year claimed NEPA reform would

be so calamitous that it had to be halted before it was even finalized and printed in the Federal



                                                  6
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 7 of 8 Pageid#: 1036




Register. This Court soundly rejected that baseless argument. At least now Plaintiffs are

challenging the NEPA regulations post-publication. But there still remains much to be done in

the halls of government before the rules will have any concrete effects on the regulated public.

For these reasons, there is good cause to grant CEQ’s modest one-week extension of time so that

it can further unpack the jurisdictional and administrative law barriers to Plaintiffs’ improper

facial challenge to NEPA reform.

       CEQ respectfully requests that the Court grant set the commonsense schedule set forth in

Defendants’ Proposed Order. ECF No 32-1.



Dated: August 20, 2020


Respectfully submitted,

 THOMAS T. CULLEN                                    JEFFREY BOSSERT CLARK
 United States Attorney                              Assistant Attorney General
                                                     JONATHAN BRIGHTBILL
 /s/ Krista Consiglio Frith                          Principal Deputy Assistant Attorney General
 Assistant United States Attorney                    PAUL SALAMANCA
 Virginia Bar No. 89088                              Senior Counsel
 United States Attorney’s Office
 P.O. Box 1709                                       /s/Barclay T. Samford
 Roanoke, VA 24008                                   BARCLAY T. SAMFORD
 TEL (540) 857-2250                                  NM State Bar No. 12323
 FAX (540) 857-2614                                  Senior Attorney
 Krista.frith@usdoj.gov                              U.S. Department of Justice
                                                     Environment and Natural Resources
                                                     Division
                                                     Natural Resources Section
                                                     999 18th Street, South Terrace, Suite 370
                                                     Denver, CO 80202
                                                     Tel: (303) 844-1475
                                                     E-mail: clay.samford@usdoj.gov

                                                     MATTHEW R. OAKES
                                                     Senior Counsel



                                                 7
Case 3:20-cv-00045-NKM Document 34 Filed 08/21/20 Page 8 of 8 Pageid#: 1037




                                         Environment and Natural Resources
                                         Division, Law and Policy
                                         Section
                                         U.S. Department of Justice
                                         Post Office Box 7415
                                         Washington, D.C. 20044
                                         Tel: (202) 514-2686
                                         E-mail: matthew.oakes@usdoj.gov

                                         CLARE BORONOW
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Environment and Natural Resources
                                         Division
                                         Natural Resources Section
                                         999 18th Street, South Terrace, Suite 370
                                         Denver, CO 80202
                                         Tel: (303) 844-1362
                                         clare.boronow@usdoj.gov




                                     8
